

114 S1591 IS: Land Management Workforce Flexibility Act of 2015
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1591IN THE SENATE OF THE UNITED STATESJune 17, 2015Mr. Tester (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to provide a pathway for temporary seasonal employees in
			 Federal land management agencies to compete for vacant permanent positions
			 under internal merit promotion procedures, and for other purposes.
	
 1.Short titleThis Act may be cited as the Land Management Workforce Flexibility Act of 2015. 2.Personnel flexibilities relating to land management agencies (a)In generalSubpart I of part III of title 5, United States Code, is amended by inserting after chapter 95 the following:
				
					96Personnel Flexibilities Relating to Land Management AgenciesSec.9601. Definitions.9602. Competitive service; time-limited appointments.
 9601.DefinitionsFor purposes of this chapter— (1)the term land management agency means—
 (A)the Forest Service; (B)the Bureau of Land Management;
 (C)the National Park Service; (D)the United States Fish and Wildlife Service;
 (E)the Bureau of Indian Affairs; and (F)the Bureau of Reclamation; and
 (2)the term time-limited appointment includes a temporary appointment and a term appointment, as defined by the Office of Personnel Management.
							9602.Competitive service; time-limited appointments
 (a)In generalNotwithstanding chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, an employee of a land management agency serving under a time-limited appointment in the competitive service shall be eligible to compete for a permanent appointment in the competitive service at any land management agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency if—
 (1)the employee was initially appointed to the time-limited appointment under open, competitive examination under subchapter I of chapter 33;
 (2)the employee has served under 1 or more time-limited appointments by a land management agency for a period or periods totaling more than 24 months without a break of 2 or more years; and
 (3)the employee’s performance has been at an acceptable level throughout the period or periods (as the case may be) referred to in paragraph (2).
 (b)EligibilityIn determining the eligibility of a time-limited employee under this section to be examined for or appointed to a position in the competitive service, the Office of Personnel Management or other examining agency shall waive any requirement as to age, unless the requirement is essential to the performance of the duties of the position.
 (c)Effects of appointmentAn individual, upon appointment under this section, shall— (1)become a career-conditional employee, unless the employee has otherwise completed the service requirements for career tenure; and
 (2)acquire competitive status. (d)Former employeesA former employee of a land management agency who served under a time-limited appointment and otherwise meets the requirements under this section shall be deemed to be an employee of a land management agency serving under a time-limited appointment for purposes of this section if—
 (1)the former employee applies for a position covered under this section not later than 2 years after the date of the former employee's most recent separation from a land management agency at which the former employee served under a time-limited appointment; and
 (2)the separation referred to in paragraph (1) was for reasons other than misconduct or performance. (e)RegulationsThe Office of Personnel Management shall prescribe any regulations that are necessary to carry out this section..
 (b)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 95 the following:
				96.Personnel flexibilities relating to land management agencies9601.